— In a personal injury action, the third-party defendant appeals from an order of the Supreme Court, Kings County (Composto, J.), dated April 2, 1981, which, inter alia, granted plaintiff’s motion to set aside a jury verdict in his favor of $100,000 as inadequate and ordered a new trial on the question of damages, unless the third-party defendant agreed to pay $200,000. Order reversed, without costs or disbursements, motion to set aside verdict denied, and the verdict is reinstated. The record here discloses a rational basis for the jury’s verdict of $67,000 for the plaintiff’s loss of earnings due to the leg injury, which was the only injury he was found to have sustained. The award of $33,000 for pain and suffering was solely and properly within the province of the jury to make and should not be disturbed (see Juiditta v Bethlehem Steel Corp., 75 AD2d 126, 138; James v Shanley, 73 AD2d 752). Mangano, J. P., Gulotta, O’Connor and Bracken, JJ., concur.